Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (File Nos. 333-127340, 333-164696, 333-174127 and 333-190469) of our report dated March 27, 2014 with respect to the consolidated financial statements of Magal Security Systems Ltd. included in this Annual Report on Form 20-F for the year ended December 31, 2013 filed with the Securities and Exchange Commission. Tel-Aviv, Israel /s/ Kost Forer Gabbay & Kasierer KOST FORER GABBAY & KASIERER March 27, 2014 A Member of Ernst & Young Global
